,....   ~~ 2;5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
        ~~===~~~===--~~~~~--~~~--~~~~~~~~~~~~~~~~~~..:..:li:;;..:..;;;:...;..
                                                                                                                                                 Page J of J      1
                                                                                                                                                               ;)..



                                                   UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                   V.                                    (For Offenses Committed On or After November I, 1987)


                                 Salvador Gonzalez-Gaitan                                Case Number: 3:19-mj-21103

                                                                                         Michael Littman


        REGISTRATION NO. 83657298
        THE DEFENDANT:
         0 pleaded guilty to count(s) 1 of              ~~~~~~~~~~~~~~~~~~~~~~~~~~~~




         D was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                       Nature of Offense                                                           Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                 1

         D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




         D Count(s)              ~~~~~~~~~~~~~~~~~-
                                                                                         dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                          ~ TIME SERVED                              D                                        days

         0     Assessment: $10 WAIVED 0 Fine: WAIVED
         0     Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
         the   defendant's possession at the time of arrest upon their deportation or removal.
         D     Court recommends defendant be deported/removed with relative,                          charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Tuesday, March 5, 2019
                                                                                      Date of Imposition of Sentence
                        '
                        ii
                             I
                             I   I r ,.L_
                                  ', .:
                                          A ,/'•
                       fl.       t~ l~j
                      DUSM
                                                                     FILED
                                                                      MAR 0 5 2019
                                                           CL.ERK, U.S. DISTRICT COURT
        Clerk's Office Copy                              SOUiHl!RN OISTRICT OF CALIFORNIA                                            3:19-mj-21103
                                                         BY                          DEPUTY
